 


 HR 5985 ENR: Department of Veterans Affairs Expiring Authorities Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5985 
 
AN ACT 
To amend title 38, United States Code, to extend certain expiring provisions of law administered by the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Department of Veterans Affairs Expiring Authorities Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. References to title 38, United States Code. 
Sec. 3. Scoring of budgetary effects. 
Title I—Extensions of Authority Relating to Health Care 
Sec. 101. Extension of authority for collection of copayments for hospital care and nursing home care. 
Sec. 102. Extension of requirement to provide nursing home care to certain veterans with service-connected disabilities. 
Sec. 103. Extension of authorization of appropriations for assistance and support services for caregivers. 
Sec. 104. Extension of authority for recovery from third parties of cost of care and services furnished to veterans with health-plan contracts for non-service-connected disability. 
Sec. 105. Extension of authority for pilot program on assistance for child care for certain veterans receiving health care. 
Sec. 106. Extension of authority to make grants to veterans service organizations for transportation of highly rural veterans. 
Sec. 107. Extension of authority for pilot program on counseling in retreat settings for women veterans newly separated from service. 
Sec. 108. Extension of deadline for report on pilot program on use of community-based organizations and local and State government entities to ensure that veterans receive care and benefits for which they are eligible. 
Title II—Extensions of Authority Relating to Benefits 
Sec. 201. Extension of authority for the Veterans’ Advisory Committee on Education. 
Sec. 202. Extension of authority for calculating net value of real property at time of foreclosure. 
Sec. 203. Extension of authority relating to vendee loans. 
Sec. 204. Extension of authority to provide rehabilitation and vocational benefits to members of the Armed Forces with severe injuries or illnesses. 
Title III—Extensions of Authority Relating to Homeless Veterans 
Sec. 301. Extension of authority for homeless veterans reintegration programs. 
Sec. 302. Extension of authority for homeless women veterans and homeless veterans with children reintegration program. 
Sec. 303. Extension of authority for referral and counseling services for veterans at risk of homelessness transitioning from certain institutions. 
Sec. 304. Extension of authority to provide housing assistance for homeless veterans. 
Sec. 305. Extension and modification of authority to provide financial assistance for supportive services for very low-income veteran families in permanent housing. 
Sec. 306. Extension of authority for grant program for homeless veterans with special needs. 
Sec. 307. Extension of authority for the Advisory Committee on Homeless Veterans. 
Sec. 308. Extension of authority for treatment and rehabilitation services for seriously mentally ill and homeless veterans. 
Title IV—Other Extensions and Modifications of Authority and Other Matters 
Sec. 401. Extension of authority for transportation of individuals to and from Department facilities. 
Sec. 402. Extension of authority for operation of the Department of Veterans Affairs regional office in Manila, the Republic of the Philippines. 
Sec. 403. Extension of authority for monthly assistance allowances under the Office of National Veterans Sports Programs and Special Events. 
Sec. 404. Extension of requirement to provide reports to Congress regarding equitable relief in the case of administrative error. 
Sec. 405. Extension of authorization of appropriations for adaptive sports programs for disabled veterans and members of the Armed Forces. 
Sec. 406. Extension of authority for Advisory Committee on Minority Veterans. 
Sec. 407. Modification to authorization of appropriations for comprehensive service programs for homeless veterans. 
Sec. 408. Extension of authority for temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty ambulating. 
Sec. 409. Extension of authority for specially adapted housing assistive technology grant program. 
Sec. 410. Extension of authority to guarantee payment of principal and interest on certificates or other securities. 
Sec. 411. Extension of authority to enter into agreement with the National Academy of Sciences regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides. 
Sec. 412. Extension of authority for performance of medical disabilities examinations by contract physicians. 
Sec. 413. Restoration of prior reporting fee multipliers. 
Sec. 414. Extension of requirement for annual report on Department of Defense-Department of Veterans Affairs Interagency Program Office. 
Sec. 415. Extension of authority to approve courses of education in cases of withdrawal of recognition of accrediting agency by Secretary of Education. 
2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code. 3.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
IExtensions of Authority Relating to Health Care 
101.Extension of authority for collection of copayments for hospital care and nursing home careSection 1710(f)(2)(B) is amended by striking September 30, 2016 and inserting September 30, 2017. 102.Extension of requirement to provide nursing home care to certain veterans with service-connected disabilitiesSection 1710A(d) is amended by striking December 31, 2016 and inserting December 31, 2017. 
103.Extension of authorization of appropriations for assistance and support services for caregiversSection 1720G(e) is amended— (1)in paragraph (2), by striking and; 
(2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(4)$734,628,000 for fiscal year 2017.. 104.Extension of authority for recovery from third parties of cost of care and services furnished to veterans with health-plan contracts for non-service-connected disabilitySection 1729(a)(2)(E) is amended, in the matter preceding clause (i), by striking October 1, 2016 and inserting October 1, 2017. 
105.Extension of authority for pilot program on assistance for child care for certain veterans receiving health care 
(a)Extension of authoritySubsection (e) of section 205 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1144; 38 U.S.C. 1710 note) is amended by striking December 31, 2016 and inserting December 31, 2017. (b)Authorization of appropriationsSubsection (h) of such section is amended by striking and 2016 and inserting 2016, and 2017. 
106.Extension of authority to make grants to veterans service organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1154; 38 U.S.C. 1710 note) is amended by striking 2016 and inserting 2017. 107.Extension of authority for pilot program on counseling in retreat settings for women veterans newly separated from service (a)ExtensionSubsection (d) of section 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1143; 38 U.S.C. 1712A) is amended by striking December 31, 2016 and inserting December 31, 2017. 
(b)Authorization of appropriationsSubsection (f) of such section is amended by striking and 2016 and inserting 2016, and 2017. 108.Extension of deadline for report on pilot program on use of community-based organizations and local and State government entities to ensure that veterans receive care and benefits for which they are eligibleSection 506(g)(1) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 523 note) is amended by striking 180 days after the completion of the pilot program and inserting September 30, 2017. 
IIExtensions of Authority Relating to Benefits 
201.Extension of authority for the Veterans’ Advisory Committee on EducationSection 3692(c) is amended by striking December 31, 2016 and inserting December 31, 2017. 202.Extension of authority for calculating net value of real property at time of foreclosureSection 3732(c)(11) is amended by striking October 1, 2016 and inserting October 1, 2017. 
203.Extension of authority relating to vendee loansSection 3733(a)(7) is amended— (1)in the matter preceding subparagraph (A), by striking September 30, 2016 and inserting September 30, 2017; and 
(2)in subparagraph (C), by striking September 30, 2016, and inserting September 30, 2017,. 204.Extension of authority to provide rehabilitation and vocational benefits to members of the Armed Forces with severe injuries or illnessesSection 1631(b)(2) of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 458; 10 U.S.C. 1071 note) is amended by striking December 31, 2016 and inserting December 31, 2017. 
IIIExtensions of Authority Relating to Homeless Veterans 
301.Extension of authority for homeless veterans reintegration programsSection 2021(e)(1)(F) is amended by striking 2016 and inserting 2017. 302.Extension of authority for homeless women veterans and homeless veterans with children reintegration programSection 2021A(f)(1) is amended by striking 2016 and inserting 2017. 
303.Extension of authority for referral and counseling services for veterans at risk of homelessness transitioning from certain institutionsSection 2023(d) is amended by striking September 30, 2016 and inserting September 30, 2017.  304.Extension of authority to provide housing assistance for homeless veteransSection 2041(c) is amended by striking September 30, 2016 and inserting September 30, 2017. 
305.Extension and modification of authority to provide financial assistance for supportive services for very low-income veteran families in permanent housingSubparagraph (E) of section 2044(e)(1) is amended to read as follows:  (E)$320,000,000 for each of fiscal years 2015 through 2017.. 
306.Extension of authority for grant program for homeless veterans with special needsSection 2061(d)(1) is amended by striking 2016 and inserting 2017. 307.Extension of authority for the Advisory Committee on Homeless VeteransSection 2066(d) is amended by striking December 31, 2016 and inserting December 31, 2017. 
308.Extension of authority for treatment and rehabilitation services for seriously mentally ill and homeless veterans 
(a)General treatmentSection 2031(b) is amended by striking September 30, 2016 and inserting September 30, 2017. (b)Additional services at certain locationsSection 2033(d) is amended by striking September 30, 2016 and inserting September 30, 2017. 
IVOther Extensions and Modifications of Authority and Other Matters 
401.Extension of authority for transportation of individuals to and from Department facilitiesSection 111A(a)(2) is amended by striking December 31, 2016 and inserting December 31, 2017. 402.Extension of authority for operation of the Department of Veterans Affairs regional office in Manila, the Republic of the PhilippinesSection 315(b) is amended by striking September 30, 2016 and inserting September 30, 2017. 
403.Extension of authority for monthly assistance allowances under the Office of National Veterans Sports Programs and Special EventsSection 322(d)(4) is amended by striking 2016 and inserting 2017. 404.Extension of requirement to provide reports to Congress regarding equitable relief in the case of administrative errorSection 503(c) is amended by striking December 31, 2016 and inserting December 31, 2017. 
405.Extension of authorization of appropriations for adaptive sports programs for disabled veterans and members of the Armed ForcesSection 521A is amended— (1)in subsection (g)(1), by striking 2016 and inserting 2017; and 
(2)in subsection (l), by striking 2016 and inserting 2017.  406.Extension of authority for Advisory Committee on Minority VeteransSection 544(e) is amended by striking December 31, 2016 and inserting December 31, 2017. 
407.Modification to authorization of appropriations for comprehensive service programs for homeless veteransSection 2013(7) is amended by striking $250,000,000 and inserting $257,700,000. 408.Extension of authority for temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty ambulatingSection 2101(a)(4) is amended— 
(1)in subparagraph (A), by striking September 30, 2016 and inserting September 30, 2017; and (2)in subparagraph (B), by striking 2016 and inserting 2017. 
409.Extension of authority for specially adapted housing assistive technology grant programSection 2108(g) is amended by striking September 30, 2016 and inserting September 30, 2017. 410.Extension of authority to guarantee payment of principal and interest on certificates or other securitiesSection 3720(h)(2) is amended by striking December 31, 2016 and inserting December 31, 2017.  
411.Extension of authority to enter into agreement with the National Academy of Sciences regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicidesSection 3(i) of the Agent Orange Act of 1991 (Public Law 102–4; 38 U.S.C. 1116 note) is amended by striking December 31, 2016 and inserting December 31, 2017. 412.Extension of authority for performance of medical disabilities examinations by contract physiciansSubsection (c) of section 704 of the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended by striking December 31, 2016 and inserting December 31, 2017. 
413.Restoration of prior reporting fee multipliersSection 406 of the Department of Veterans Affairs Expiring Authorities Act of 2014 (Public Law 113–175; 38 U.S.C. 3684 note) is amended by striking two-year and inserting three-year. 414.Extension of requirement for annual report on Department of Defense-Department of Veterans Affairs Interagency Program OfficeSection 1635(h)(1) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 1071 note) is amended by striking 2016 and inserting 2017. 
415.Extension of authority to approve courses of education in cases of withdrawal of recognition of accrediting agency by Secretary of EducationSection 3679(a) of title 38, United States Code, is amended— (1)by striking Any course and inserting (1) Except as provided by paragraph (2), any course; and 
(2)by adding at the end the following new paragraph:  (2)In the case of a course of education that would be subject to disapproval under paragraph (1) solely for the reason that the Secretary of Education withdraws the recognition of the accrediting agency that accredited the course, the Secretary of Veterans Affairs, in consultation with the Secretary of Education, and notwithstanding the withdrawal, may continue to treat the course as an approved course of education under this chapter for a period not to exceed 18 months from the date of the withdrawal of recognition of the accrediting agency, unless the Secretary of Veterans Affairs or the appropriate State approving agency determines that there is evidence to support the disapproval of the course under this chapter. The Secretary shall provide to any veteran enrolled in such a course of education notice of the status of the course of education.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
